Birdzell, J.
(dissenting). It will be apparent that the doctrine of respondeat superior has undergone considerable change when it is made the basis for a holding such as that adhered to by the majority of the court in this case. In dissenting, I have no disposition to question the fact that a considerable number of our courts of last resort have countenanced analogous extensions in automobile cases; nor do I care to take the time to analyze the decisions for the purpose of showing to what extent excrescences have been ingrafted upon the basic rule of liability by a species of judicial legislation. I shall content myself -with the use of this case and a few others that may be supposed as illustrations of what I believe to be the erroneous extension of the doctrine of respond-eat superior. I shall, however, prefix my remarks by saying that this is the first time this question has been presented in this court and the first time the court has been called upon to pass upon it. In Vannett v. Cole, 41 N. D. 260, 120 N. W. 563, cited by the majority, there is no holding by a majority of the court upon the question, and, inasmuch as counsel for the defendant expressly stated that the question was not raised nor relied upon by him, it was, of course, not here for decision.
In the instant ease it is held that when one who owns an automobile, keeps it for the use, pleasure, convenience, or recreation of himself and family, and consents to his wife driving the car, and she, in turn, allows a stranger to drive the car for her, such owner is liable for the negligence *44of the stranger in the operation of the car. The principle upon which liability is supported is that the wife is the servant of the husband, or possibly his agent, when using the car for the intended purpose, and that the acts of-the stranger are equally the acts of the servant or agent. Similarly, in the Vannett-Cole Case, the writer of the principal opinion treated the liability of the defendant as based upon the doctrine of re-spondeat superior, the wife in the case being the servant of-her husband when using the car for a purpose that he authorized or intended it to be used; namely, her own recreation. It is novel, to say the least, that the relations between husband and wife are such that when an indulgent husband furnishes an automobile for the convenience and recreation of his wife, and the latter uses it for the intended purpose, while doing so she is the servant of her husband. According to this logic, how much more ground would there be for liability if the wife, through the negligent use of an electric iron, which the husband has provided for her convenience, should bum down the flat building. Or does the wife cease to be the servant of the husband when she steps from the automobile, and' does she again become a free and independent lady when she steps into the laundry to perform the household tasks ? Truly may the servant who sits at the steering wheel of her husband’s automobile envy the independence of the lady who has nought to do but smooth out the family washing!
Or, possibly liability is not predicated so much upon a true relation of master and servant as upon ownership and license. If so’, it is all the more a pure judicial invention, as there is no principle of law according to which the owner of a chattel becomes liable for the negligence of one who merely has permission to use it, — dangerous instrumentalities excepted. The decisions in automobile cases do not treat them as dangerous instrumentalities. If the generosity of the owner of an automobile is to be thus penalized, why not extend the penalty so as to cover the thousand and one instrumentalities which parents provide for their children’s amusement, and with which the latter are prone to commit depredations with more or less serious consequences, to their neighbor’s personal and property rights ? Ownership and license do not, in themselves, afford any ground for legal liability to third persons.
But yet, strange to say, if an infant, whose fortune in worldly goods exceeded that of his father, should use some of his means to purchase an *45automobile for bis father’s convenience in going back and forth to his place of business, and the father, while so using the machine, should meet with an accident, the infant owner, through the magic wrought by unusual differences of fortune, is his father’s master for all purposes of legal liability. Or if the wife should supply the car for the husband’s use, by a similar touch of the legal magician’s Avand, the husband becomes the servant of his wife. The date of writing (December 24th) suggests the thought that all these strange legal consequences could readily be avoided by taking the next step in generosity, and making the gift outright to those for whose use the car is purchased. How reassuring to the tiventieth century woman, that her position of servility hangs upon such a slender legal thread that it may be broken by the mere gift and acceptance of a bill of sale to a Ford automobile!
I submit that there is no basis in law for the liability imposed by the doctrine followed by the majority, and which finds more or less support in the cases cited. If it is thought desirable that the ownership of an automobile be made a prima facie indication of the possession of means sufficient to assure payment of damages to those who may be injured as a result of the operation of the car, the legislature should establish the presumption and fix the rule of liability.
This is not an instance of the application of an established legal principle to a new set of facts, and it does not, therefore, represent a legitimate progressive growth of the common laAv. On the contrary, the established legal doctrine of respondeat superior is simply the plausible pretext used to justify a result arbitrarily reached. I can see no occasion to stretch settled legal doctrines beyond recognition in order to enforce what might, at first blush, seem to be a salutary rule of liability.
Christianson, Oh. J., concurs.